 

REAFFIRMATION AGREEMENT

 

This REAFFIRMATION AGREEMENT, dated as of [______ __], 2014 (this “Agreement”),
is made by and among Digital Ally, Inc., a Nevada corporation (the “Company”),
Digital Ally International, Inc. (“DAII”), a Nevada corporation, and each other
Subsidiary of the Company and DAII party hereto (together with the Company and
DAII, each a “Transaction Party” and, collectively, the “Transaction Parties”),
in favor of Hudson Bay Master Fund Ltd., in its capacity as collateral agent (in
such capacity, the “Collateral Agent”) for the Buyers (as defined below).
Capitalized terms used herein but not specifically defined herein shall have the
meanings ascribed to them in the Existing Securities Purchase Agreement and the
Existing Notes referred to below.

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of March 21,
2014 (as amended, restated or otherwise modified from time to time, including
all schedules thereto, the “Existing Securities Purchase Agreement”), among the
Company and each party listed as a “Buyer” on the Schedule of Buyers thereto
(each an “Existing Buyer”, and collectively, the “Existing Buyers”), the Company
sold, and the Existing Buyers purchased, certain Notes as defined therein
(collectively, the “Existing Notes”);

 

WHEREAS, in connection with the Existing Securities Purchase Agreement, the
Transaction Parties entered into certain Transaction Documents as defined
therein, including but not limited to (a) the Pledge and Security Agreement,
dated as of March 21, 2014 (as amended, restated or otherwise modified prior to
the date hereof, including all schedules thereto, the “Existing Pledge and
Security Agreement”), by the Transaction Parties in favor of the Collateral
Agent, (b) the Guaranty, dated as of March 21, 2014 (as amended, restated or
otherwise modified prior to the date hereof, including all schedules thereto,
the “Existing Guaranty”), by DAII in favor of the Existing Buyers, (c) the
Assignment for Security: Trademarks, dated on or about March 21, 2014 (as
amended, restated or otherwise modified prior to the date hereof, including all
schedules thereto) by the Company in favor of the Collateral Agent, (d) the
Assignment for Security: Patents, dated on or about March 21, 2014 (as amended,
restated or otherwise modified prior to the date hereof, including all schedules
thereto) by the by the Company in favor of the Collateral Agent, and (e) the
Deposit Account Control Agreement, dated as of March 18, 2014 (as amended,
restated or otherwise modified prior to the date hereof, including all schedules
thereto) by the Company in favor of the Collateral Agent.

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of August [25],
2014 (as amended, restated or otherwise modified from time to time, including
all schedules thereto, the “Additional Securities Purchase Agreement”, and
together with the Existing Securities Purchase Agreement, collectively, the
“Securities Purchase Agreements”), among the Company and each party listed as a
“Buyer” on the Schedule of Buyers attached thereto (each an “Additional Buyer”,
and collectively, the “Additional Buyers”, and together with the Existing
Buyers, each a “Buyer”, and collectively, the “Buyers”), the Company agreed to
sell, and the Additional Buyers agreed to purchase certain Notes as defined
therein (collectively, the “Additional Notes”, and together with the Existing
Notes, collectively, the “Notes”);

 

 

 

 

WHEREAS, in connection with the Additional Securities Purchase Agreement, the
Company, DAII, the Buyers and the Collateral Agent have agreed, among other
things, to amend and restate the Existing Security Agreement and the Existing
Guaranty Agreement; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Additional
Securities Purchase Agreement that each Transaction Party shall have executed
and delivered to the Collateral Agent this Agreement.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1. Reaffirmation and Confirmation. The Transaction Parties hereby (a)
acknowledge and reaffirm their respective obligations as set forth in each
Transaction Document, (b) agree to continue to comply with, and be subject to,
all of the terms, provisions, conditions, covenants, agreements and obligations
applicable to them set forth in each Transaction Document, which remain in full
force and effect, and (c) confirm, ratify and reaffirm that the security
interest granted to the Collateral Agent, for the benefit of the Buyers,
pursuant to the Transaction Documents in all of their right, title, and interest
in all then existing and thereafter acquired or arising Collateral in order to
secure prompt payment and performance of the obligations under the Transaction
Documents, is continuing and is and shall remain unimpaired and continue to
constitute a first priority security interest subject to Permitted Liens in
favor of the Collateral Agent, for the benefit of the Buyers, with the same
force, effect and priority in effect both immediately prior to and after
entering into this Agreement, the Additional Securities Purchase Agreement, and
the other Transaction Documents (as defined in the Additional Securities
Purchase Agreement), in each case, entered into on or as of the date hereof. The
Collateral Agent’s security interest in and to the Collateral of the Transaction
Parties has attached and continues to attach to all such Collateral to the same
extent that such security interest was attached immediately prior to the
effectiveness of this Agreement, and no further act on the part of the
Collateral Agent or the Transaction Parties is necessary to continue such
security interest.

 

2. Agreement as a Transaction Document. The parties acknowledge and agree that
this Agreement shall constitute a “Transaction Document” under the Securities
Purchase Agreements and the other Transaction Documents as defined in the
Securities Purchase Agreements.

 

3. General Provisions.

 

(a) Each of the Transaction Parties hereby (i) acknowledges and consents to this
Agreement and (ii) confirms and agrees that each Transaction Document to which
it is a party is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects. This Agreement does not and shall
not affect any of the obligations of the Transaction Parties under or arising
from the Existing Securities Purchase Agreement or any other Transaction
Document, all of which obligations shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Collateral Agent or any Buyer under
the Existing Securities Purchase Agreement or any other Transaction Document,
nor constitute a waiver of any provision of the Existing Securities Purchase
Agreement or any other Transaction Document.

 

 

 

 

(b) Representations and Warranties. Each Transaction Party further represents
and warrants that (i) the execution, delivery and performance of this Agreement
have been duly authorized by all necessary action, (ii) it has duly executed and
delivered this Agreement, and (iii) this Agreement is a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings at law or in equity).

 

(c) Costs and Expenses. The Transaction Parties hereby jointly and severally
agree to pay or reimburse Collateral Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Agreement, including, without
limitation, reasonable and documented attorneys fees and disbursements of one
primary counsel, one local counsel in each reasonably necessary jurisdiction,
and one or more additional counsel with respect to any conflicts of interest
which may arise.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

(e) CHOICE OF LAW. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(f) JURY TRIAL WAIVER. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. THE PARTIES HERETO REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

 

 

 

(g) Further Assurances, etc. Each Transaction Party agrees that, from time to
time at its own expense, such Transaction Party will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Collateral Agent may reasonably
request, in order to (i) perfect, preserve and protect any security interest
granted or purported to be granted by the Existing Security Agreement and the
other Transaction Documents in the Collateral, (ii) enable the Collateral Agent
to exercise and enforce its rights and remedies thereunder with respect to any
Collateral or (iii) otherwise effect the purposes of this Agreement or any of
the Transaction Documents.

 

(h) Transaction Party Release. Each Transaction Party hereby acknowledges and
agrees that: (i) neither it nor any of its Subsidiaries has any claim or cause
of action against the Collateral Agent and any Buyer (or any of the directors,
officers, employees, agents, Affiliates (solely with respect to any claim or
cause of action against such Affiliate in connection with or arising under any
of the Transaction Documents), related funds or attorneys of the foregoing) and
(ii) the Collateral Agent and each Buyer has heretofore properly performed and
satisfied in a timely manner all of its obligations to the Transaction Parties,
and all of their Subsidiaries and Affiliates. The Collateral Agent and each
Buyer wishes (and the Transaction Parties agree) to eliminate any possibility
that any past conditions, acts, omissions, events or circumstances would impair
or otherwise adversely affect any of their rights, interests, security and/or
remedies. For and in consideration of the agreements contained in this Agreement
and other good and valuable consideration, the Transaction Parties (the
“Releasors”) unconditionally and irrevocably release, waive and forever
discharge the Collateral Agent and each Buyer, together with their respective
successors, assigns, subsidiaries, Affiliates (solely with respect to any
Liabilities of, or any Claims, against such Affiliate in connection with or
arising under any of the Transaction Documents), related funds, agents and
attorneys (collectively, the “Released Parties”), from: (x) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Released Parties to the Releasors or any of them (“Liabilities”) and (y) all
claims, offsets, causes of action, suits or defenses of any kind whatsoever (if
any), which the Releasors or any of them might otherwise have against the
Released Parties or any of them (“Claims”), in either case (x) or (y), on
account of any condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind which existed, arose or occurred at any time from the beginning of time to
the date hereof.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
an officer thereunto duly authorized, as of the date first above written.

  

  TRANSACTION PARTIES:       DIGITAL ALLY, INC.,   a Nevada corporation      
By:     Name:     Title:           Digital Ally International, Inc.,
a Nevada corporation       By:     Name:     Title:  

 

Reaffirmation Agreement

 

 

 

 

Acknowledged and Agreed:

 

Hudson Bay Master Fund Ltd.,
as Collateral Agent         By:     Name:     Title:    

 

Reaffirmation Agreement

 

 

 

